Title: From George Washington to Major General William Heath, 30 June 1779
From: Washington, George
To: Heath, William


        
          Dr Sir,
          Head Quarters New Windsor June 30—79
        
        In consideration of the scarcity of forage, where you now are, and the plenty, which you mention to be at the Continental village, I think it will be best for one or both the Brigades, Parsons & Huntington’s to move to that place—Nixon’s will remain where it is.
        In this position it will be necessary to be very vigilant against a surprise, particularly from a sudden movement of the enemy by water. I doubt not you will use every proper precaution. I am Sir Yr Most Obedt serv.
        
          Go: Washington
        
        
          P.S. As I wish to have the works at West Point prosecuted vigorously as a primary object, perhaps if it can be done with safety it will be best to let Huntington’s brigade go to the village & Parson’s remain where it is to assist in forwarding the works—I leave this however to your discretion.
        
      